AG Edwards Growth Conference September 2007 Corporate Summary • Founded in 1985 with 25 tractors and 50 trailers • Group of transportation providers providing premium transportation services • Group operates about 3,675 tractors and 9,000 trailers • 8 full service terminals, 29 drop yards Investment Summary • Consumed with providing exceptional service to our customers • Constraining size of tractor fleet to maximize profitability • Plan to resume fleet growth after return to low-90’s operating ratio • Significant operating leverage (1) Excludes $15.4 million asset impairment charge in 2001, $3.3 million asset impairment charge and a $1.4 million losson early extinguishment of debt in 2002, and a $19.5 million insurance charge and a $.4 million IRS interest charge in 2004. (1) (1) (1) (e) $- $100 $200 $300 $400 $500 $600 1997 1998 1999 2000 2001 2002 2003 2004 2005 2006 2007 $(1) $4 $9 $14 $19 $24 $29 $34 $39 Revenue Net Income Inconsistent Profits Continue to Drive Change Expedited Regional Brokerage 2006 2007 34% 36% 9% -% 4% 14% 1% 3% Dedicated 17% 15% OTR/Regional 19% 12% Temperature Control Temperature Control 16% 20% 79% 63% Trucks 1,060 675 570 0 2,305 760 610 0 3,675 Covenant Transportation Group 26% 15% 20% 36% Expedited Regional Temperature Control Dedicated Brokerage 3% % of Total Revenue Covenant Transportation GroupTargeted Premium Markets • Negatives ● Rate increases are difficult to attain ● Utilization and deadhead improvements are slow ● Fuel surcharge recovery continues to lag versus a year ago 2007 Update • Positives ● Revenue per truck for the Covenant division continues to improve ● Non driver headcount continues to decline ● Cost reduction initiatives are building momentum ● Solutions subsidiary growing profitably ● Trucks are fully manned for the Covenant and Star subsidiaries ● Assets held for sale continue to decline ● Completed credit facility amendment with minimal annual cost impact The Future ● Continue to Develop Our Biggest Asset: People ● Training ● Improved Communication ● Find & Develop Next Generation of Leaders ● Restore Consistent Profitability ● Improve Revenue Per Truck ● Selective Rate Increases ● Add Diversity to Present Customer Portfolio ● Fill in Lane Gaps to Improve Density ● Maximize assets that are producing acceptable margins ● Lower Costs! AG Edwards Growth Conference September 2007
